DETAILED ACTION
This communication is response to the application filed 10/13/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 and 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,447 (hereafter Patent ‘447). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are based on the same limitations with minor difference. Applicant merely changed cloud-based supervisory device in the independent claims of Patent ‘447 with device in the independent claims of the current. Thus, both set of claims are obvious variant of each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cloud-based supervisory device of Patent ‘447 as the device of the independent claims of the current application since both devices are performing the same functions. 

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0044824 to Yadav et al. (hereafter Yadav) in view of US Pub. 2019/0044988 to Oesterreicher (hereafter Oesterreicher) further in view of US Pub. 2015/0317197 to Loudon Blair (hereafter Blair) and  US Pub. 2019/0270687 to Pezzillo et al. (hereafter Pezzillo).

Regarding claim 1, Yadav discloses a method comprising: 
instructing, by a device executing a software-defined wide area network (SD- WAN) predictive routing process for an SD-WAN, one or more edge devices in the SD- WAN to report telemetry data to the device (see Yadav, ¶ 0002: a device may include one or more processors to receive a trained data model. The data model may be trained with historical link quality information associated with a set of links. The data model may include one or more values associated with measuring link quality; ¶ 0014: example implementation 100 may include a model generation device that uses one or more machine learning techniques to train a data model that may be used to monitor link quality and detect link faults; ¶ 0042: model generation device 220 may be implemented as a cloud platform; ¶ 0046: network 250 includes one or more wired and/or wireless networks. For example, network 250 may include a cellular network (e.g., a fifth generation (5G) network, a fourth generation (4G) network, such as a long-term evolution (LTE) network, a third generation (3G) network, a code division multiple access (CDMA) network, etc.), a public land mobile network (PLMN), a local area network (LAN), a wide area network (WAN), a metropolitan area network (MAN), a telephone network (e.g., the Public Switched Telephone Network (PSTN)), a private network, an ad hoc network, an intranet, the Internet, a fiber optic-based network, a cloud computing network; ¶ 0064: model generation device 220 may receive historical link quality information associated with a set of links, such that the information may be used to train a data model); 
obtaining, by the device, the telemetry data from the one or more edge devices (see Yadav, ¶ 0002: a device may include one or more processors to receive a trained data model. The data model may be trained with historical link quality information associated with a set of links. The data model may include one or more values associated with measuring link quality; ¶ 0014: example implementation 100 may include a model generation device that uses one or more machine learning techniques to train a data model that may be used to monitor link quality and detect link faults; ¶ 0064: model generation device 220 may receive historical link quality information associated with a set of links, such that the information may be used to train a data model); 
training, by the device and using the telemetry data as training data, a machine learning-based model to predict tunnel failures in the SD-WAN (see Yadav, ¶ 0012: a network device to use one or more machine learning techniques to monitor link quality and to detect link faults prior to the link incurring the fault. For example, a model generation device may use historical link quality information associated with a set of links to train a data model (e.g., by creating a prediction function), and may provide the trained data model (e.g., the prediction function) to a set of network devices; ¶ 0042: model generation device 220 may be implemented as a cloud platform. Alternatively, model generation device 220 may be implemented as a server device (e.g., an on-site server device). In some implementations, model generation device 220 may receive historical link quality information from data source 210. In some implementations, model generation device 220 may process the historical link quality information to train a data model (e.g., by creating a prediction function). In some implementations, model generation device 220 may provide a trained data model (e.g., the prediction function) to network device 230; ¶ 0065: process 400 may include training a data model using the historical link quality information (block 420). For example, model generation device 220 may, using a machine learning technique, train a data model that may be used to classify a link; 0093: network device 230 may train a separate data model that includes a set of characteristics associated with link faults (e.g., including data leading up to link failure). In this case, network device 230 may provide link quality information associated with an active link as input for the separate data model, which may cause the separate data model to output a projected time period at which the link is predicted to degrade in link quality past a particular link quality threshold); 
after training the machine learning-based model, receiving, at the device, feedback from the one or more edge devices regarding failure predictions made by the machine learning-based model (see Yadav, ¶ 0014: a model generation device that uses one or more machine learning techniques to train a data model that may be used to monitor link quality and detect link faults; ¶ 0065: process 400 may include training a data model using the historical link quality information (block 420). For example, model generation device 220 may, using a machine learning technique, train a data model that may be used to classify a link; ¶ 0091: network device 230 may adapt to environmental conditions associated with the link (e.g., a temperature level, a voltage level, etc.), provide a report and/or a recommendation to an interested party (e.g., a network administrator, a technician, etc.), and/or the like); and 
retraining, by the device, the machine learning-based model, based on the feedback (see Yadav, ¶ 0092: network device 230 may identify false predictions (e.g., false positives, false neutrals, false negatives, etc.), and may adapt to environmental conditions by retraining the data model after identifying the false predictions. In this way, network device 230 may retrain the data model to adapt to environmental conditions of a particular network device) received from the one or more edge devices.
Yadav discloses wide area network (WAN) but does not explicitly disclose “software-defined wide area network (SD-WAN)”.
However, Blair discloses using predictive analytics model to detect failures in software-defined wide area network (SD-WAN) (see Blair, ¶ 0005: performing predictive analytics on the network data and the non-network sourced data using the predictive analytics model to detect likely future failures in the network. The network can include a Software Defined Network (SDN) control environment operating at any of Layers 0, 1, 2 or 3. The computer-implemented method can further include receiving the network data from the network via an SDN controller in the network via an Application Programming Interface (API) on the SDN controller).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of using predictive analytics to detect failure in a Software Defined Network as taught by Blair and incorporate it into the WAN system of Yadav to achieve an efficient prediction of failures in the network (see Blair, ¶ 0004).
Yadav does not explicitly disclose report telemetry data to the device at a selected sampling frequency and obtaining telemetry data from the one or more edge devices according to selected sampling frequency.
However, Oesterreicher discloses report telemetry data to the device at a selected sampling frequency and obtaining telemetry data from the one or more edge devices according to selected sampling frequency (see Oesterreicher, ¶ 0231: Wherein receiving the telemetry data comprises receiving at a sampling frequency associated with the sub-modules).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Oesterreicher and incorporate it into the system of Yadav for efficient data aggregation (see Oesterreicher, ¶ 0008).
Yadav does not explicitly discloses receiving feedback from the one or more edge devices.
However, Pezzillo discloses receiving, at the device, feedback from the one or more edge devices regarding failure predictions made by the machine learning-based model; and retraining, by the device, the machine learning-based model, based on the feedback received from the one or more edge devices (see Pezzillo, Fig 1-Fig 3; ¶ 0018: A machine learning (ML) model manager 108 executes as a cloud-based service; ¶ 0046: The ML model manager 208 can use this feedback information in the ML model feedback package 212 in a variety of ways. new labeled observations and corrections can be used to re-train the associated ML model. In some implementations, an ML model can be re-trained using new labeled observations and corrections received as feedback data from one or more edge computing devices, depending on policies or instructions specified by the vendor and/or the user; ¶ 0055: The edge computing devices 302 provide feedback data including labeled observations generated by the execution of trained instances of machine learning models at the edge computing devices 302 on unlabeled observations captured by the edge computing devices 302. The ML model manager 300 re-trains one or more ML models and re-deploys them among the edge computing device 302 or a subset thereof; ¶ 0057: The ML model manager 300 manages ML model re-training and deployment on an iterative basis. This description will start with the receipt of ML model feedback data from the edge computing devices 302; ¶ 0059).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Pezzillo and incorporate it into the system of Yadav to achieve an efficient machine learning model management to improve system performance.

Regarding claim 4, Yadav in view of Oesterreicher, Blair and Pezzillo discloses the method as in claim 1, further comprising: after training the machine-based model, deploying, by the device, the trained machine learning-based model to a particular one of the one or more edge devices, wherein the feedback is indicative of false positives or false negatives by the model (see Yadav, ¶ 0076: network device 230 may execute an FEC technique, a CRC technique, or the like, to determine whether an output of the data model is a false prediction (e.g., a false positive, a false neutral, a false negative). In this case, if network device 230 detects a false prediction, then network device 230 may update the data model, thereby improving accuracy of subsequent link predictions; ¶ 0083: network device 230 may modify quality coefficient values that are associated with classifying the link, thereby allowing network device 230 to make more accurate subsequent link quality predictions. In this way, network device 230 may update the data model to eliminate false-positives (e.g., predictions that link quality is high when actual link quality is low); ¶ 0092: network device 230 may identify false predictions (e.g., false positives, false neutrals, false negatives, etc.), and may adapt to environmental conditions by retraining the data model after identifying the false predictions. In this way, network device 230 may retrain the data model to adapt to environmental conditions of a particular network device).

Regarding claim 5, Yadav in view of Oesterreicher, Blair and Pezzillo discloses the method as in claim 1, further comprising: 
predicting, by the cloud-based supervisory device and using the machine learning-based model, a tunnel failure of a particular tunnel in the SD-WAN (see Yadav, ¶ 0012: a network device to use one or more machine learning techniques to monitor link quality and to detect link faults prior to the link incurring the fault. For example, a model generation device may use historical link quality information associated with a set of links to train a data model (e.g., by creating a prediction function), and may provide the trained data model (e.g., the prediction function) to a set of network devices; ¶ 0014: a model generation device that uses one or more machine learning techniques to train a data model that may be used to monitor link quality and detect link faults); and 
indicating, by the cloud-based supervisory device, the predicted tunnel failure to the one or more edge devices, wherein the feedback is indicative of whether the predicted tunnel failure occurred (see Yadav, ¶ 0041; ¶ 0073-¶ 0075; ¶ 0093).

Regarding claim 6, Yadav in view of Oesterreicher, Blair and Pezzillo discloses the method as in claim 5, wherein the one or more edge devices reroute traffic from the particular tunnel to another tunnel in the SD-WAN, based on the predicted tunnel failure that is predicted (see Yadav, ¶ 0013: the set of network devices predict link faults and, by taking one or more pre-emptive actions, eliminate traffic loss via links associated with the set of network devices. Furthermore, by performing one or more actions associated with improving link quality, the set of network devices improve efficiency and reliability of network communications; ¶ 0074: network device 230 is able to classify the link into a class associated with a particular quality level, and may prevent link failure and traffic loss by disabling links with a marginal or low link quality; ¶ 0075: network device 230 may classify the link into a class associated with marginal link quality or low link quality, may redirect traffic to avoid traffic flow via the link, and may disable the link; ¶ 0077: network device 230 may disable the link. For example, assume the link is classified into a class associated with marginal link quality or low link quality. In this case, network device 230 may redirect traffic to avoid traffic flow via the link (e.g., by assigning one or more additional links to support traffic flow associated with the link classified as marginal link quality or low link quality). Additionally, network device 230 may disable the link to allow one or more actions to be executed to improve accuracy of link classification).

Regarding claim 7, Yadav in view of Oesterreicher, Blair and Pezzillo discloses the method as in claim 1, wherein the device retrains the model until a threshold precision or recall is achieved (see Yadav, ¶ 0092: network device 230 may identify false predictions (e.g., false positives, false neutrals, false negatives, etc.), and may adapt to environmental conditions by retraining the data model after identifying the false predictions. In this way, network device 230 may retrain the data model to adapt to environmental conditions of a particular network device).
Pezzillo also discloses wherein the device retrains the model until a threshold precision or recall is achieved (see Pezzillo, ¶ 0064: The ML model picker 410 compares the results of the tested model prediction to the known labels. If the associated performance metric (e.g., accuracy, click-through, F1 score, precision) demonstrated by the test satisfies a model acceptance condition (e.g., demonstrating an accuracy that exceeds a predetermined threshold or an accuracy that is more accurate than other ML models--"winner selection"), then the ML model picker 410 can replace the previous instance of the ML model with the newly compiled and tested instance of the re-trained ML model. Test results can also be communicated to the ML model manager 404 as feedback data for performance tracking, segmentation, and re-training purposes).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Pezzillo and incorporate it into the system of Yadav to achieve an efficient machine learning model management to improve system performance.

Regarding claim 8, Yadav in view of Oesterreicher, Blair and Pezzillo discloses the method as in claim 1, wherein the telemetry data is for a plurality of tunnels in the SD-WAN (see Yadav, ¶ 0002: a device may include one or more processors to receive a trained data model. The data model may be trained with historical link quality information associated with a set of links), the method further comprising: 
determining that a tunnel-specific model should be trained for a particular one of the tunnels (see Yadav, ¶ 0012: a model generation device may use historical link quality information associated with a set of links to train a data model (e.g., by creating a prediction function), and may provide the trained data model (e.g., the prediction function) to a set of network devices); and 
training a machine learning-based model to predict failures of the particular tunnel, using the telemetry data for the particular tunnel (see Yadav, ¶ 0012: a network device to use one or more machine learning techniques to monitor link quality and to detect link faults prior to the link incurring the fault. For example, a model generation device may use historical link quality information associated with a set of links to train a data model (e.g., by creating a prediction function), and may provide the trained data model (e.g., the prediction function) to a set of network devices; ¶ 0065: process 400 may include training a data model using the historical link quality information (block 420). For example, model generation device 220 may, using a machine learning technique, train a data model that may be used to classify a link, as described further herein).

Regarding claim 9, Yadav in view of Oesterreicher, Blair Pezzillo discloses the method as in claim 1, wherein the machine learning-based model is further trained using telemetry data from edge devices in a plurality of other SD-WANs (see Yadav, ¶ 0042: model generation device 220 may receive historical link quality information from data source 210. In some implementations, model generation device 220 may process the historical link quality information to train a data model (e.g., by creating a prediction function). In some implementations, model generation device 220 may provide a trained data model (e.g., the prediction function) to network device 230; ¶ 0046: Network 250 includes one or more wired and/or wireless networks. For example, network 250 may include a cellular network (e.g., a fifth generation (5G) network, a fourth generation (4G) network, such as a long-term evolution (LTE) network, a third generation (3G) network, a code division multiple access (CDMA) network, etc.), a public land mobile network (PLMN), a local area network (LAN), a wide area network (WAN), a metropolitan area network (MAN), a telephone network (e.g., the Public Switched Telephone Network (PSTN)), a private network, an ad hoc network, an intranet, the Internet, a fiber optic-based network, a cloud computing network, or the like, and/or a combination of these or other types of networks; ¶ 0065: process 400 may include training a data model using the historical link quality information (block 420). For example, model generation device 220 may, using a machine learning technique, train a data model that may be used to classify a link, as described further herein; ¶ 0093: network device 230 may train a separate data model that includes a set of characteristics associated with link faults (e.g., including data leading up to link failure). In this case, network device 230 may provide link quality information associated with an active link as input for the separate data model, which may cause the separate data model to output a projected time period at which the link is predicted to degrade in link quality past a particular link quality threshold).

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 1. Although phrased as a non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 5. Although phrased as a non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Allowable Subject Matter
Claims 2, 3, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2019/0147364 to Alt et al. discloses technologies for predicting computer hardware performance with machine learning. The orchestration system 104 may execute a method 900 for training a machine-learning-based algorithm to determine a likelihood of failure of a memory device 214. The method 900 begins in block 902, in which the orchestration system 104 receives telemetry data of training workloads from a compute device 102.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464